SPIEGEL, J.:
Petition in error granted. Cause dismissed at cost of defendant in error, because Justice had no jurisdiction. Sec. 584, par. 4, must be construed together with sec. 583, par. 7, and sec. 582, and thus construing it, a Justice can only obtain jurisdiction over a non-resident of his township in a civil action, where the order to attach property accompanying the summons is made effective by attachment of the property; otherwise, *247not. Paine’s Lessees v. Moreland, 15 Ohio, 435; Cooper v. Reynolds, 10 Wall., 308; Work, Jurisdiction, p. 45.
Wm. R. Collins, for plaintiff in error.
P. E. Friend, for defendant in error.